Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed Dec. 1, 2021 have been received and entered into the case. 

Note to Applicant
In an interview on Mar. 15, 2022, Examiner notified Attorney, Joseph Kobzeff, at 509-944-4761 that the claims submitted Jan. 7, 2022 appear to be the original claim set submitted on Jun. 21, 2019 and appear to be inadvertently submitted with the petition on Jan. 7, 2022.  The response, filed on Dec. 1, 2021, to the non-final office action includes a new 

Election/Restrictions
Newly submitted claims 209-218 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally elected Group I, claims 1-6 and 206-208, and the newly added Group of claims 209-218 lack unity of invention because even though the inventions of these groups require the technical feature of a scaffold with at least one type of lymphocyte-activating moiety and containing genetically-reprogrammed lymphocytes this is not a special technical feature as it does not make a contribution over the prior art in view of  Stephen (WO 2014/110591 A1) (ref. of record).  Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (abstract, 0002 and 00111).  Accordingly, the groups do not share a special technical feature which contributes over the prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 209-218 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Status of the Claims 
	Claims 1-6 and 206-218 are currently pending.
Claims 6, 207 and 208 are amended.
	Claims 209-218 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 7-205 are cancelled.
Claims 209-218 are new.
	Claims 1-6 and 206-208 have been considered on the merits. 

Drawing Objections
	The drawing objections are withdrawn due to the granting of colored drawings, see Petition Decision filed on Feb. 1, 2022.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are revised due to amendment.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 206-208 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stephen (WO 2014/110591 A1)(ref. of record).
With respect to claim 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 206, Stephen teaches the scaffold is porous (abstract, 0006, 0013 and 0006).  With respect to claim 207, Stephen teaches the scaffold containing biocompatible polymers including collagen (0048).  With respect to claim 208, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains. 
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 206-208 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen (WO 2014/110591 A1) (ref. of record) in view of Shabalovskaya et al. (Acta Biomaterialia, 2008) (ref. of record) and Wang et al. (ACS Applied Materials & Interfaces, 2015) (ref. of record).
With respect to claims 1 and 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 1, Stephen teaches the scaffold comprises fibrin (0069).  With respect to claims 1 and 208, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains.  With respect to claim 2, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, and 0070).  Further with respect to claim 2, Stephen teaches the lymphocytes are T-cells and can be genetically modified (0007 and 00110-00114).  With respect to claim 3, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moiety includes CD137 antibodies (0006, 0010, and 0070) and the scaffold further containing an immune stimulant which is interleukin 15 (0011).  Further with respect to claim 2, Stephen teaches the lymphocytes are natural killer cells and can be genetically modified (0007, 0099 and 00109-00114).  With respect to claim 4, Stephen teaches the lymphocytes include T cells and natural killer cells and can be claim 207, Stephen teaches the scaffold containing biocompatible polymers including collagen (0048).  
Stephen does not teach the scaffold comprising thin film nitinol micromesh as recited in claim 1.  However, Shabalovskaya teaches a scaffold with a coating of a thin film Nitinol forming a mesh which contains cells and that lymphocytes can be cultured on such substrates (abstract, pg. 452 Col. 2 para. 2, pg. 454 Col. 2 para. 2, and pg. 462 para. 1).  In addition, Shabalovskaya teaches that nitinol is commonly used medical implants (abstract).  In further support, Wang reports that “Nitinol is widely fabricated as stents for the palliation treatment of many kinds of cancer” (abstract) and that nitinol has a good biocompatibility and unique shape memory effects (pg. 7843 para. 1).  In addition, Wang teaches that “cell viability tests show that the films can effectively inhibit the growth of cancer cells but have little adverse effects to normal cells” (abstract). Accordingly, at effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the scaffold of Stephen to include a thin film nitinol micromesh for its biocompatible, unique shape memory effects, and its known ability to inhibit cancer cells but not normal cells as taught by Wang.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the scaffold of Stephen to include a thin film nitinol micromesh, since scaffolds containing such materials were known to carry lymphocytes and to be used in cancer treatments as taught by Shabalovskaya and Wang.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the scaffold of Stephen to include a thin film nitinol micromesh, since scaffolds containing such materials were 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephen in view of Shabalovskaya and Wang (as applied to claims 1-4 and 206-208 above), and further in view of Vernejoul et al. (US 2017/0340658 A1, priority to Dec. 16, 2014) (ref. of record).
The teachings of Stephen, Shabalovskaya and Wang can be found in the previous rejection above. 
Stephen does not teach the scaffold further comprising a stimulator of interferon genes (STING) agonist as recited in claim 5 or any of the STING agonist listed in claim 6.  However, Vernejoul teaches a composition for the treatment of cancer containing an STING agonist (abstract, 0018 and 0028) and where the STING agonists is c-diGMP, c-diAMP,  c-CAMP,  c-AIMP, (3’,2’)c-AIMP, OR (2’,2’)c-AIMP,  (2’,3’)c-AIMP,  c-AIMP(S), c-(dAMP-dIMP),  c-(dAMP-2’FdIMP),  c-(2’FdAMP-2’FdIMP), (2’,3’)c-(AMP-2’FdIMP),  c-[2’FdAMP(S)-2’FdIMP(S)] , and c-[2’FdAMP(S)-2’FdIMP(S)](POM)2 (Table 1, 0011-0014 and 0071-0073).  In further support, Stephen teaches the scaffold can contain immune stimulants (0011).  Vernejoul teaches STING agonist have been shown to activate the immune system (0011-0012).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Dec. 1, 2021 have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. § 102 (a)(1) and (a)(2), Applicant argues that Stephen does not anticipate Claim 206, since Stephen teaches a scaffold containing fibrin and the Claim 26 recites the limitation “wherein the porous scaffold consists of a scaffold matrix material and three types of lymphocyte-activating moieties” and excludes the presence of a separate lymphocyte adhesion moiety such as fibrin (Remarks pg. 8 para. 7).  Similarly, with respect to rejections under 35 U.S.C. § 103, Applicant argues Stephen does not describe a scaffold that does not contain a distinct 
With respect to rejections under 35 U.S.C. § 103, Applicant argues that Shabalovskaya is not analogous art, since Shabalovskaya is not in the same field of endeavor and does not address the same problem as the present application (Remarks pg. 9 last para.).  Applicant argues that the field of endeavor of the present application is the treatment of tumors and providing of cancer vaccines by implantable scaffolds.  Applicant argues that the challenges the application addresses includes the homing of genetically re-programed lymphocytes to a tumor site, the immunosuppressive microenvironment solid tumors and the phenotypic diversity of solid tumors which is solved by providing a scaffold which a high number of genetically re-programmed lymphocytes can be delivered efficiently to a tumor and proliferate (Remarks pg. 9 para. 4).  In response to applicant's argument that Shabalovskaya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shabalovskaya is in the same field of endeavor as Stephen and the present application, the use of biocompatible implants with scaffolds (see 0004 of Stephen and abstract of Shabalovskaya).  

Applicant argues that the use of TFN in a scaffold housing CAR T cells achieved a remarkable effect with eradication of solid tumors in almost half of ovarian cancer model mice and an increase of survival of the mice after 100 days of implantation compared to control mice (Remarks pg. 10 para. 2).  However, this argument was not found to be persuasive, since the data only compares the scaffold housing CAR T cells with mice receiving injections of CAR T cells so it is unclear whether it is due to the mode of administration of the CAR T cells and whether the use of TFN in the scaffold has any additional effect or is essential for the eradication of the tumors.  
Applicant argues that Wang is directed to killing tumor cells with nickel ion using a nickel hydroxide layer on the surface of bulk nitinol and does not describe TFN or a sputter deposition process to create TFN (Remarks pg. 10-11 bridging para.).  Applicant further argues the claimed invention does not use nickel ion to kill tumor cells (Remarks pg. 10-11 bridging para.).  However, these arguments are not found to be persuasive, since Wang teaches nitinol has little effect on normal cells even though it inhibits cancer (abstract).   Additionally, the fact that Wang has recognized another advantage or use of nitinol in an implant or scaffold to house cells does not materially change the scaffold of 
Applicant argues Vernejoul does not remedy the deficiencies of Stephan, Shabalovskaya, and Wang (Remarks pg. 11 para. 4).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Stephan, Shabalovskaya, and Wang were not found to be persuasive as explained above.  
Applicant argues that new claims 209-218 are allowable for the same reasons provided for previously examined claims (Remarks pg. 12 par. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over claims 1-6 and 206-208 were not found to be persuasive as explained above.  Furthermore, claim 209-218 have been withdrawn from consideration as being directed to a non-elected invention.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632